Title: From Thomas Jefferson to Peter Legaux, 1 April 1802
From: Jefferson, Thomas
To: Legaux, Peter


            
              Washington Apr. 1. 1802.
            Th: Jefferson presents his compliments to mr Legaux, and acknoleges the reciept of his letter of Mar. 1. and of the bundle of vine plants which are this moment come to hand. for these he prays mr Legaux to accept his thanks. they will be immediately forwarded to Monticello, but as they will be a month getting there, he is afraid the season may be a little ahead of them. they shall however be well taken care of. he tenders to mr Legaux his friendly salutations.
          